           Case 3:19-cv-02281-K Document 15 Filed 10/16/19                          Page 1 of 1 PageID 57
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District of Texas


                Federal Trade Commission                        )
                             Plaintiff                          )
                                v.                              )      Case No.    3:19-cv-02281-K
                      Match Group. Inc.                         )
                            Defendant                           )

                                              APPEARANCE OF COUNSEL

To:      The clerk of court and all paiiies of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Match Groug_._l,_,_n,.,,c~. _ __ __ _ _ _ _ _ __ _ __ _ _ __ _ _ _ _ __ _ __



Date:          10/16/2019
                                                                              ~                          '---
                                                                                          Attorney's signature


                                                                              David Y. Sillers. Texas Bar No. 24072341
                                                                                      Printed name and bar number
                                                                                         Sidley Austin LLP
                                                                                  2021 McKinney Avenue, Ste 2000
                                                                                         Dallas. TX 75201

                                                                                               Address


                                                                                        dsillers@sidley.com
                                                                                            E-mail address


                                                                                           (214) 969-3520
                                                                                           Telephone number


                                                                                           (214) 981-3400
                                                                                             FAX number
